Title: To Thomas Jefferson from Tench Coxe, 15 May 1793
From: Coxe, Tench
To: Jefferson, Thomas



Sir
May 15th. 1793

I find Mr. J. is a collector of Money, tho not in a very large way, for several persons of reputation, the Episcopal Church and one or two Charitable Institutions—that he has been employed by several others and it is generally understood that he has conducted himself with regularity and honesty. This recommendation has therefore a certain degree  of weight when he speaks of Mr. C. as an honest man notwithstanding his misfortunes. I am of opinion however, that Mr. C. has been a very inattentive man both to the characters of the persons with whom he had considerable transactions, and to the conduct of those whom he employed in his trade. His skill in the line for which he is wanted is probably sufficient, but his steadiness and discretion do not appear to be insisted upon as real by any body. The impressions at New York, against his principles, are somewhat lessened by the representation of Mr. J. If it shall be found necessary to employ him, it will be much to be wished that there were more favorable Circumstances in his past story. I have the honor to be with great respect, Sir your most obedient & humble Servant

tench coxe

